PER CURIAM.
In the above cause an appeal is sought to be taken from a judgment of the circuit court entered oil the 27th .of December, 1926, and from an order of said court denying defendant’s motion to vacate the judgment and for a new trial. Certified copy of the notice of appeal was filed in this court on April 22, 1927, and the original notice of appeal on May 23, 1927. Stipulations for extension of time were filed from time to time; the last stipulation being filed October, 28, 1927, extending the time for filing a brief to December 1, 1927. Since that time there has been no further extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal must be deemed abandoned, and the judgment and order appealed from are affirmed.